     Case 3:21-cv-00661-JLS-BGS Document 3 Filed 04/22/21 PageID.35 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARQUELL SMITH,                                     Case No.: 21-CV-661 JLS (BGS)
12                                     Petitioner,
                                                         ORDER (1) DISMISSING CASE
13                                                       WITHOUT PREJUDICE AND
                                                         (2) DENYING MOTION TO STAY
14   v.
                                                         AND REQUEST TO APPOINT
15                                                       COUNSEL AS MOOT
16   J. SUTTON, Warden, et al.,                          (ECF Nos. 1, 2)
17                                  Respondents.
18
19         Petitioner, a state prisoner proceeding pro se, has filed a Petition for a Writ of Habeas
20   Corpus pursuant to 28 U.S.C. § 2254 challenging a November 4, 2020 San Diego Superior
21   Court judgment in case number SCD137023. See ECF No. 1. Petitioner has also filed a
22   motion to stay and a request for appointment of counsel. See ECF No. 2.
23                 FAILURE TO SATISFY FILING FEE REQUIREMENT
24         Petitioner has not paid the $5.00 filing fee and has not filed an application to proceed
25   in forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
26   filing fee or qualified to proceed in forma pauperis, the Petition is subject to dismissal
27   without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254.
28   ///

                                                     1
                                                                                   21cv0661 JLS (BGS)
     Case 3:21-cv-00661-JLS-BGS Document 3 Filed 04/22/21 PageID.36 Page 2 of 3



 1                                               ABSTENTION
 2          It is also evident that the Petition must be dismissed because the Court is barred from
 3   considering Petitioner’s claims pursuant to Younger v. Harris, 401 U.S. 37 (1971). Under
 4   Younger, federal courts may not interfere with ongoing state criminal proceedings absent
 5   extraordinary circumstances. Id. at 45–46; see Middlesex Cty. Ethics Comm. v. Garden
 6   State Bar Ass’n, 457 U.S. 423, 431 (1982) (noting Younger “espouse[d] a strong federal
 7   policy against federal-court interference with pending state judicial proceedings”). These
 8   concerns are particularly important in the habeas context, where a state prisoner’s
 9   conviction may be reversed on appeal, thus rendering the federal matter moot. Sherwood
10   v. Thompkins, 716 F.2d 632, 634 (9th Cir. 1983).                          Thus, absent extraordinary
11   circumstances, abstention under Younger is required when: (1) state judicial proceedings
12   are ongoing; (2) the state proceedings involve important state interests; and (3) the state
13   proceedings afford an adequate opportunity to raise the federal issue. Columbia Basin
14   Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir. 2001).
15          All three criteria are satisfied here, and Petitioner has not established extraordinary
16   circumstances. First, Petitioner indicates he has yet to file a direct appeal, much less
17   receive a decision on direct appeal from the California Court of Appeal. See ECF No. 1 at
18   2 (“Appeal on new judgment is underway now, not even filed yet.”); see also id. at 6.
19   Second, it is not only clear that Petitioner’s criminal case remains ongoing in state court,
20   but also that such proceedings involve important state interests. Finally, Petitioner fails to
21   show he has not been, and will not be, afforded an adequate opportunity to raise his federal
22   issues in state court. Indeed, Petitioner’s claims of insufficient evidence, prosecutorial
23   failure to disclose favorable evidence concerning the credibility of a witness, and
24   prosecutorial interference in presentation of witnesses are the types of claims state courts
25   provide an opportunity to raise on direct appeal. Accordingly, abstention is required here.1
26
27
     1
      Previously, in another case in this District, the Court conditionally granted Petitioner’s prior federal
28   petition as to count 75 and ordered the State to recalculate Petitioner’s sentence or retry him on that count

                                                          2
                                                                                               21cv0661 JLS (BGS)
     Case 3:21-cv-00661-JLS-BGS Document 3 Filed 04/22/21 PageID.37 Page 3 of 3



 1   See Drury v. Cox, 457 F.2d 764, 764–65 (9th Cir. 1972) (“[O]nly in the most unusual
 2   circumstances is a defendant entitled to have federal interposition by way of injunction or
 3   habeas corpus until after the jury comes in, judgment has been appealed from and the case
 4   concluded in the state courts.”); see also Juidice v. Vail, 430 U.S. 327, 337 (1977) (holding
 5   that if Younger abstention applies, a court may not retain jurisdiction but should dismiss
 6   the action).
 7                                              CONCLUSION
 8          In light of the foregoing, the Court DISMISSES WITHOUT PREJUDICE the
 9   Petition (ECF No. 1) for failure to satisfy the filing fee requirement and because the Court
10   must abstain from interference in the ongoing state court proceedings. Accordingly, the
11   Court DENIES AS MOOT Petitioner’s motion for stay and request for appointment of
12   counsel (ECF No. 2).
13          IT IS SO ORDERED.
14   Dated: April 22, 2021
15
16
17
18
19
20
21
22
23
     within a reasonable amount of time. See ECF No. 43 at 166 in Case No. 06-CV-2546 MMA (BLM) (S.D.
24   Cal.). In a November 30, 2018 Order, the Ninth Circuit denied Petitioner’s application for authorization
25   to file a second or successive 28 U.S.C. § 2254 habeas corpus petition in the district court but
     acknowledged the district court’s order conditionally granting habeas relief and indicated its own order
26   was “without prejudice as to the applicant filing a section 2254 habeas petition in the district court after
     the state court enters a new judgment upon resentencing or after retrial.” ECF No. 10 in Case No. 17-
27   72075 (9th Cir.). Petitioner indicates his new judgment was issued on November 4, 2020. See ECF No.
     1 at 1. For the reasons provided herein, regardless of whether Petitioner intended with the instant filing
28   to attempt to reopen his prior case or initiate a new case, the Court must still abstain.

                                                          3
                                                                                              21cv0661 JLS (BGS)
